DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 10366834).
Regarding claim 1, Lee discloses an electronic component (Fig. 2, 100) comprising: an element body (Fig. 2, 112); and an external electrode (Fig. 2, 161) disposed on the element body (Fig. 2), wherein 5the external electrode includes a conductive resin layer (Fig. 2, 131), a solder plating layer (Fig. 2, 151) arranged to constitute an outermost layer of the external electrode (Fig. 2), and an intermediate plating layer (Fig. 2, 141) disposed between the conductive resin layer and the solder plating layer (Fig. 2), the intermediate plating layer has better solder leach resistance 10than metal contained in the conductive resin layer (Coil 6, lines 44-46), an opening (Fig. 2, H) is formed in the intermediate plating layer (Fig. 2), and the solder plating layer is formed on the conductive resin layer through the opening (Fig. 2).  
Regarding claim 4, Lee further discloses that the opening communicates with an inside of the conductive resin layer (Fig. 2).  
Regarding claim 7, Lee discloses an electronic component (Fig. 2, 110) comprising: an element body (Fig. 2, 112); and 15an external electrode (Fig. 2, 161) disposed on the element body, wherein the external electrode includes a conductive resin layer (Fig. 2, 131), and a plating layer (Fig. 2, 141) disposed on the conductive resin layer, an opening is formed in the plating layer (Fig. 2, H), and the conductive resin layer is exposed through the opening (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834).
Regarding claim 2, Lee fails to fully teach that an inner diameter of the opening is 1 to 40 µm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that an inner diameter of the opening is 1 to 40 µm, in order to construct the devices using various possible specifications and designs to meet user needs, since it has been held that where In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 3, Lee fails to fully teach that the number of a plurality of the openings per 1 mm2 is 0.1 to 10. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that the number of a plurality of the openings per 1 mm2 is 0.1 to 10, in order to construct the devices using various possible specifications and designs to meet user needs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
 Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 10366834) in view of ZENZAI (US 2017/0103853).
Regarding claim 5, Lee fails to teach the claim limitations. 
ZENZAI teaches that the plating layer (Fig. 8, 33) communicates with a plurality of gaps (Fig. 8, 133) existing in 37FP 19-0924-OOUS-TDK the conductive resin layer (Fig. 8, 12).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ZENZAI to the invention of Lee, in order to construct the devices so that the outer plating layer can make direct contact to the internal electrodes to improve productivity (ZENAI [0069]).
Regarding claim 6, Lee, as modified by ZENZAI, further teach that the element body has a rectangular parallelepiped shape (Lee Fig. 1), and 5includes a pair of end surfaces (Lee Fig. 1, at 3 and 4) opposing each other in a longitudinal direction (Lee Fig. 1, X) of the element body and a side surface (Lee Fig. 1, 1 and 2) adjacent to the pair of end surfaces (Lee Fig. 1), the conductive resin layer includes a first portion (Lee Fig. 2, 131a) located on the end surface and a second portion (Lee Fig. 2, 131b) located on the side surface (Lee Fig. 2), and 10an existence ratio of the gaps in the first portion is larger than an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848